       Case 1:20-cv-02102-VEC Document 49 Filed 09/23/20 Page 1 of 1
                                                  USDC SDNY
                                                  DOCUMENT
                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                      DOC #:
SOUTHERN DISTRICT OF NEW YORK                     DATE FILED: 09/23/2020
 -------------------------------------------------------------- X
 MSP RECOVERY CLAIMS, SERIES LLC, A                             :
 DELAWARE ENTITY,                                               :
                                                                :
                                              Plaintiff,        :
                                                                :          20-CV-2102 (VEC)
                            -against-                           :
                                                                :                ORDER
 AIG PROPERTY CASUALTY COMPANY, A                               :
 NEW YORK FOR-PROFIT CORPORATION,                               :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS a status conference has been scheduled for Friday, September 25, 2020, at

3:00 P.M.;

        IT IS HEREBY ORDERED, due to a conflict in the Court’s calendar, that the status

conference will be held on Friday, September 25, 2020, at 10:30 A.M.

        IT IS FURTHER ORDERED that all parties and any interested members of the public

must attend by dialing 1-888-363-4749, using the access code 3121171, and the security code

2102. All attendees are advised to mute their phones when not speaking and to self-identify each

time they speak.



SO ORDERED.
                                                                    ________________________
Date: September 23, 2020                                               VALERIE CAPRONI
      New York, New York                                             United States District Judge
